Citation Nr: 0824593	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2004.  A statement of the case was issued in August 
2005, and a substantive appeal was received in October 2005.

The Board notes that the veteran also filed a claim of 
entitlement to an initial rating in excess of 10 percent for 
service-connected hypertension.  The veteran filed a notice 
of disagreement that was received in February 2004 regarding 
the December 2003 rating decision.  However, by letter 
received in December 2004, the veteran's representative 
stated that if a 20 percent evaluation for hypertension was 
granted, it would be accepted as a complete grant of 
benefits, and the veteran will withdraw his appeal.  By 
rating decision in February 2005, a 20 percent rating was 
granted.  Consequently, the veteran's claim was withdrawn.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative contends that an October 24, 
2007, VA examination report includes an opinion which 
supports a finding of a causal connection between the 
veteran's Vietnam service and his tinea pedis.  Specifically, 
the representative points to the examiner's statement that it 
is "least likely as not representing a direct continuity and 
causal pathway to remote service in Vietnam now 4 years 
ago."  The RO has interpreted the opinion as weighing 
against a connection to service.  The standard in VA 
compensation claims is whether it is "at least as likely as 
not" related to service.  If the opinion is that it is at 
least as likely as not related, then the veteran prevails.  
If the opinion is that it is less likely as not related, then 
the veteran's claim fails.  The VA examiner's opinion is 
arguably unclear and clarification is necessary.

The Board also notes that a March 2007 document contained in 
the veteran's claims file reveals that a hearing at the RO in 
Houston, Texas was held on March 15, 2007 at 8:30 a.m.  The 
document specifically memorialized what the RO had said when 
administering the oath, at the start of recording prior to 
opening statement and questioning, and at the end of closing 
remarks.  A handwritten notation on the document suggests 
that the transcript was being prepared, but it does not 
appear to be of record.  Appropriate action to locate and 
associate the transcript with the claims file is necessary to 
ensure a complete record for appellate review.       

Accordingly, the case is REMANDED for the following actions:

    1.  The RO should locate the transcript 
from the
March 15, 2007 hearing at the Houston, 
Texas RO and associate it with the 
veteran's claims file.  If the 
transcript is not available, the RO 
should afford the veteran another 
opportunity to testify at an RO hearing 
and associate a complete transcript 
with the veteran's claims file.   

2.  The VA examiner who conducted the 
October 24, 2007, examination should be 
furnished the claims file for review.  
The examiner should then furnish an 
addendum to the examination report to 
include a clear response to the 
following:

     Is it at least as likely as not (a 
50% of higher degree of probability) 
that the veteran's tinea pedis is 
causally related to his period of 
active duty service which included 
service in Vietnam?  

If the October 24, 2007, VA examiner is 
no longer available, then the veteran 
should be scheduled for an appropriate 
VA examination.  The claims file must 
be made available to the examiner.  
After reviewing the claims file and 
examining the veteran, the examiner 
should clearly respond to the 
following:  

     Is it at least as likely as not (a 
50% of higher degree of probability) 
that the veteran's tinea pedis is 
causally related to his period of 
active duty service which included 
service in Vietnam?

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
tinea.  The RO should consider the claim 
under both a direct theory of service 
connection and a secondary theory of 
service connection as caused or 
aggravated by the service-connected 
diabetes.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


